IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1555
                              Filed August 4, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CASSANDRA GREENWAY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Linda M.

Fangman, Judge.



      A defendant appeals her conviction for theft in the second degree.

AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Ashley Stewart, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.



      Considered by Doyle, P.J., and Tabor and Greer, JJ.
                                          2


TABOR, Judge.

          In fall 2019, a jury convicted Cassandra Greenway of second-degree

theft. The district court sentenced her to an indeterminate five-year term of

incarceration. Greenway appeals, alleging two points of ineffective assistance of

counsel.1

          A Waterloo car dealership reported a white 2011 Chevrolet Silverado truck

was missing from its lot. About two weeks later, police stopped that white truck.

Greenway was a passenger. Officers discovered the truck had stolen license

plates.

          The State charged Greenway with theft in the second degree, a class “D”

felony, in violation of Iowa Code sections 714.1(4) and 714.2(2) (2018). At trial,

Greenway testified a friend told her she could use the truck, which she did not

know was stolen. The State offered, without defense objection, the license plates

found on the Silverado. In closing, the State argued that the jury could infer

Greenway’s knowledge2 from her possession of the stolen property. The jury

convicted Greenway as charged.

          On appeal, Greenway contends counsel provided ineffective assistance in

failing to move for judgment of acquittal based on her lack of knowledge the truck

was stolen and failing to object to the stolen license plates as prior bad acts

evidence. See Iowa R. Evid. 5.404(b)(1). But we lack authority to address either

claim. A recently enacted amendment to Iowa Code section 814.7 strips appellate


1 If we can decide ineffective-assistance-of-counsel claims, our review is de novo.
See State v. Zacarias, 958 N.W.2d 573, 580 (Iowa 2021).
2 The jury instructions required proof that “the defendant knew or believed the

property had been stolen.”
                                         3


courts of authority to resolve ineffective-assistance-of-counsel claims on direct

appeal.3 Such claims “shall not be decided on direct appeal from the criminal

proceedings.”    Iowa Code § 814.7 (Supp. 2019).          Instead, they “shall be

determined by filing an application for postconviction relief pursuant to chapter

822.”   Id.; see State v. Treptow, 960 N.W.2d 98, 108 (Iowa 2021) (rejecting

constitutional challenges to section 814.7).

        We may still consider ineffective-assistance claims if “the appeal was

already pending on July 1, 2019,” the date the amendment went into effect.

Zacarias, 958 N.W.2d at 580 (quoting State v. Ross, 941 N.W.2d 341, 345 (Iowa

2020)). But Greenway did not file her notice of appeal until September 2019. So

the statute applies, and we cannot decide either of her claims.

        As   a   fallback,   Greenway     argues   that   if   relief   under   the

ineffective-assistance-of-counsel framework is unavailable, we should reverse on

plain error. See, e.g., Fed. R. Crim. P. 52(b) (allowing an appellate court to

consider “plain error that affects substantial rights . . . even though it was not

brought to the [district] court’s attention”). But that argument has not gained

traction with our supreme court. See Treptow, 960 N.W.2d at 109 (collecting

cases). So we must affirm on direct appeal. Greenway may still raise her claims

in a postconviction-relief proceeding.

        AFFIRMED.




3 The supreme court clarified the amended statute “does not limit jurisdiction; it
limits the authority of Iowa’s appellate courts to resolve ineffective-assistance
claims on direct appeal.” State v. Jordan, 959 N.W.2d 395, 399 (Iowa 2021)
(emphasis added).